DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s submission, filed May 7, 2021, has been entered and considered.  Examiner maintains the grounds of rejection set forth in the previous Office Action, and has also added new grounds of rejection in response to the new claims.  Note that the addition of new dependent claims necessitated the application of new grounds of rejection on the independent claims upon which the new claims depend..
Response to Arguments
Response to applicant’s section II, Objections to the drawings:
Applicant has argued that the amendments to the drawings overcome the drawing objections set forth in the Office Action mailed February 12, 2021.  Examiner agrees that the amendments have overcome many of the concerns set forth in the previous Office Action.  However, the new drawings also contain various problems.  See new drawing objections below.
Response to applicant’s section III, Objections to the disclosure:
	Examiner agrees that the objections have been overcome by argument or amendment.
Response to applicant’s section IV, Rejections to the claims under 35 U.S.C. 112:
Applicant has argued that the term “form- and/or force-fitted” is not indefinite.
not for the term “form- and/or force-fitted.”  With regard to the case of “form-fitted” but not “force-fitted” (a case inherent in the and/or construction), this term will continue to be rejected under 35 U.S.C. 112(b).
Applicant’s assertion that “form-fitted” can simply mean close-fitted or snugly-fitted is reasonable, especially in the context of the specification.  Indeed, lamellar seals 35 need to fit snugly within the receiving housing, in order to properly function as seals.
However, applicant’s assertion that “force-fitted” refers to the concept of a “press fit” where mechanical parts are mated such that “the metals of the two parts interfere...to form a single unit..[where the two parts] are held tight and motionless” (Remarks, excerpts from definitions spanning pages 12-13) simply does not make sense in view of the specification.  The specification discusses a pump assembly that sits on a landing nipple of a receiving housing, and has various seal sections that fit snugly within the same receiving housing.  The pump is “lowered into the receiving housing 10 through the riser pipe 20” (paragraph 0063), and “the catch hooks 32 engage in the recesses 15 and lock the eccentric screw pump 2, 2a inside the receiving housing 10...[thus applying] the necessary holding force in order to fix the eccentric screw pump 2, 2a securely in the receiving housing 10” (paragraph 0056).  The specification then discusses how the pump can be retrieved from the receiving housing (see paragraph 0064).  In other words, the specification does not describe a press-fit 
	Finally, due to the and/or construction of the claim term, the scenario must be considered where the sealing arrangement is “force-fitted” but not “form-fitted” into the receiving housing.  This particular scenario is impossible, given that an element cannot be force-fitted, and not be “snugly” fit.  A press fit requires a snug fit.
	Examiner notes that applicant did not respond to the 112 rejections regarding the term “lamellar seal.”  Thus, those rejections are repeated below.
Response to applicant’s section V, Cited Art Rejections:
	Applicant has argued that “Guidry fails to disclose that the seals 28 are form- and/or force-fitted to a lower sealing region of the receiving housing…[and that] Guidry fails to disclose that the seals 30 are form- and/or force-fitted to an upper sealing region of the receiving housing.”  Applicant cites Guidry’s statement that “the seals 30 ideally do not engage the interior surface of the production tubing string” as confirmation of this point.
	At least with respect to the lower seals 28, applicant is clearly incorrect.  Guidry states that “the seals 28 do provide a hydraulic seal with the landing nipple…[and] seal against the seal surfaces 62 and 64 of the landing nipple 25” (Column 3, line 54-column 
	With regard to upper seals 30, examiner admits that Guidry is somewhat more unclear on this point.  However, examiner asserts that the limitation is still taught by Guidry.  While it is true that Guidry states “seals 30 ideally do not engage the interior surface of the production tubing string,” Guidry also states that “leakage of fluids may be prevented by the combination of lower and upper fluid and debris seals 28, 30, respectively” (column 3, lines 52-53), and that “radial seals 30 are provided at the upper end of the housing 12 for engagement with the cylindrical bore wall of the production tubing,” and that these seals may include “brush, elastomeric, energized, deformable, non-contact, packing and grease type seals.”  If seals 30 are elastomeric seals and are capable of preventing leakage of fluids, and are configured to engage the tubing, then a snug fit with the tubing is required and implied.  It may be that Guidry’s intent is to indicate that a brush seal or non-contact seal should ideally be selected for the upper seal 30, but this does not change the fact that Guidry discloses using an elastomeric, form-fitted seal for the upper seal 30.
	Applicant further argues that “Guidry fails to disclose that the upper sealing arrangement of the eccentric screw pump is form- and/or force-fitted to one of the upper sealing regions.  The Office Action on page 8 alleges that there are four upper sealing regions in the production tubing string.  As shown in Fig. 1, Guidry’s pump system includes a sealing arrangement provided at the upper end of the housing 12, wherein the sealing arrangement consists of multiple seals 30.  However, this sealing arrangement is not assigned to only one upper sealing region, but instead is assigned to 
	With regard to claim 16, applicant argues that this claim is not anticipated by Guidry.  Examiner agrees, and has added a new grounds of rejection against claim 16.
Dependent Claims
With regard to claim 4, applicant has argued that Guidry fails to disclose a “lamellar” seal.  Examiner respectfully disagrees.  The term “lamellar” is non-standard.  The word “lamella” appears to come from biology, referring to a thin membrane or layer.  Inasmuch as the word “lamellar” applies to a downhole seal, Guidry’s simple o-rings 28 and 30 are lamellar, as they are thin layers (i.e. their cross-sectional dimensions are much smaller that their diameter, and thus they are “thin” in that respect).
	With regard to claim 15, examiner agrees that Guidry fails to teach this feature.  New grounds of rejection have been set forth against newly-added claim 15.
Drawings
The drawings are objected to because:
While the amended drawings provide much greater clarity, Figs. 1A-1G of the amended drawings have poor line quality, thus not meeting the standards of 37 CFR 1.84(L).  The drawings likely have grayscale elements, and are not entirely bi-tonal (i.e. black and white tones only
Figs. 1H-1O contain significantly more structural detail for the sealing elements than was present in the original drawings.  Thus, the illustration of the sealing elements constitutes new matter.  The edited figure provided below (Figure 3) shows an example of the level of detail that is supported by the original disclosure.

    PNG
    media_image1.png
    318
    286
    media_image1.png
    Greyscale

Figure 1 - new seal illustration

    PNG
    media_image2.png
    191
    170
    media_image2.png
    Greyscale

Figure 2 - old seal illustration

    PNG
    media_image3.png
    473
    645
    media_image3.png
    Greyscale

Figure 3 - This is the level of structural detail for the sealing element that is supported by the original disclosure
The illustrations in Figs. 1J, 1K, 1N, and 1O appear to contain erroneous lines and/or cross-hatching.  The cross-hatching is not consistent with “metal” as defined in MPEP 608.02 IX.  An example from Fig. 1J is shown below.

    PNG
    media_image4.png
    584
    676
    media_image4.png
    Greyscale

Figure 4 - erroneous lines in Fig. 1J
Fig. 1K contains errors as shown below.  The bore is illustrated as being blocked, but this is not discussed in the specification, nor was it illustrated in the initially-filed drawings.  Fig. 1M shows the bore un-blocked.  Thus, it is unclear whether the bore being blocked is intentional or not.  Note that similar errors are present in Fig. 1O.

    PNG
    media_image5.png
    553
    520
    media_image5.png
    Greyscale

Figure 5 - Errors in Fig. 1K

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The amendment filed May 7, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The illustration of the seals in Figs. 1H – 1O adds more structure to the seals than was present in the originally-filed drawings.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 16 is objected to because of the following informalities:  The word “region” should be inserted after “sealing” at the end of line 10.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above in the Response to Arguments section, the originally filed disclosure does not provide basis for the term “force-fitted.”  Applicant has argued that the term “force-fitted” should be interpreted as “press fit.”  The specification does not demonstrate possession of an invention in which the pump can be press-fit into the receiving housing.  The specification discusses a pump assembly that is lowered into a receiving housing, which is already positioned in the well.  The pump assembly lands on a landing nipple of the receiving housing, and has various seal sections that fit snugly within the same receiving housing.  The pump is “lowered into the receiving housing 10 through the riser pipe 20” (paragraph 0063), and “the catch hooks 32 engage in the recesses 15 and lock the eccentric screw pump 2, 2a inside the receiving housing 10...[thus applying] the necessary holding force in order to fix the eccentric screw pump 2, 2a securely in the receiving housing 10” (paragraph 0056).  The specification then discusses how the pump can be retrieved from the receiving housing (see paragraph 0064).  In other words, the specification does not describe a press-fit scenario, where the metallic housing of the pump is actually larger than the metallic inner diameter of the receiving housing.  This would require significant force to “press” the pump into the 
With regard to claims 7 and 8, these claims state that the eccentric screw pump includes first anchoring elements, which are protrusions, and that the receiving housing has second anchoring elements, which are recesses.  The disclosure does not support this configuration.  The drawings actually show that the eccentric screw pump has recesses between prong-like members, and that protrusions (or “dogs”) on the receiving housing fit into the recesses.  Essentially, the claim should state the reverse, that the first anchoring elements are recesses, and the second anchoring elements are protrusions.  Claims 7 and 8 will be examined according to this understanding.

    PNG
    media_image6.png
    392
    718
    media_image6.png
    Greyscale

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The phrase “form- and/or force-fitted” (found in all of the independent claims) is considered indefinite.  The and/or construction of this term implies three possible conditions, as listed below:
Form-fitted, and not force-fitted, i.e. where the sealing arrangement is fit snugly into the receiving housing, but not press-fit.
Form-fitted and force-fitted, i.e. where the sealing arrangement is press-fit into the receiving housing, which of course would inherently imply a snug fit.
Force-fitted and not form-fitted.
Condition 3 does not make sense, and thus the and/or construction of this claim term is erroneous.  The sealing arrangement cannot be force-fit (or press-fit) into the receiving housing, and not be form-fitted (i.e. “snugly” fit).  A press-fit is the most snug fit possible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guidry, Jr. et al. (US 6,695,060, hereinafter Guidry).
With regard to claim 1, as best understood, Guidry discloses a borehole pump (10) comprising:
an eccentric screw pump (10) having at least one stator (unlabeled, shown proximate numeral 12 in Fig. 2) and at least one rotor (14);
wherein the eccentric screw pump has, in its upper end region, an upper sealing arrangement (30) and
wherein the eccentric screw pump has, in its lower end region, a lower sealing arrangement (28);
a receiving housing (25 + the tubing segment directly above element 25) having a lower sealing region (62+64) and at least two upper sealing regions (Guidry discloses four upper sealing regions, as each “region” seals with one of the four seals 30 at the upper end of the pump, and each of the seals 30 is considered a separate “sealing arrangement”);
wherein the eccentric screw pump is arranged in the receiving housing such that the lower sealing arrangement of the eccentric screw pump is form- and/or force-fitted to the lower sealing region of the receiving housing (the lower seals 28 are elastomeric and thus work by being form-fitted, or “snugly” fitted into the sealing region such that the deform to create a hydraulic seal) and such that the upper sealing arrangement of the eccentric screw pump is form- and/or force-fitted to one of the at least two upper sealing regions (the upper seals 30 are elastomeric and thus deform when “engaging” with the interior of the tubing to “prevent leakage” of fluids—see column 3, lines 52-53) of the receiving housing (see Figs. 1 and 2--note that the figures do not show the final resting position of the pump, but instead show an intermediate position before the seals have fully engaged).
With regard to claim 2, Guidry discloses that the at least two upper sealing regions (i.e. each corresponding seal area for the four seal rings 30) of the receiving housing each have a defined distance from the lower sealing region (i.e. the housing region corresponding with each seal ring 28), which differ from one another (see Figs. 1 and 2).
With regard to claim 3, the at least two upper sealing regions of the receiving housing are configured identically and each include a contact surface for an upper sealing arrangement that is arranged in the upper end region of the eccentric screw pump (the upper sealing regions are the regions of the housing that correspond to each seal ring 30.  The upper sealing regions are contact surfaces for the seals, and are at the upper region of the pump). 
With regard to claim 4, as best understood, Guidry discloses that the upper sealing arrangement (30) of the eccentric screw pump comprises a lamellar elastomer seal (column 3, line 56, note that the seal is considered “lamellar” in that it is a “thin layer” which is thin in comparison with its diameter), such that a form- and/or force-fitting operative connection exists between the lamellar elastomeric seal and one of the at least two upper sealing regions of the receiving housing.
With regard to claim 5, the receiving housing (25 + the segment of tubing directly above nipple 25) is arranged and fastened at a lower end of the riser pipe (PTS).
With regard to claim 6, Guidry discloses that the stator of the eccentric screw pump includes an extension (see e.g. numerals 12, 58, and 20 in Fig. 1), such that the upper sealing arrangement (30) of the eccentric screw pump is arranged at an upper end region of the extension.
With regard to claim 7, Guidry discloses the lower sealing arrangement (28) of the eccentric screw pump comprises at least one sealing element (Fig. 2 shows sealing rings 28) and first anchoring elements (26), the lower sealing region of the receiving housing comprises a contact surface (62) for the at least one sealing element (28) arranged in the lower end region of the eccentric screw pump, and the lower sealing region of the receiving housing includes second anchoring elements (“a spine, key or similar rotation limiting surfaces 26 may be provided on the housing 12 and the landing nipple 25 for preventing rotation of the pump housing with respect to the production tubing string PTS,” see column 2, lines 38-42), such that a form- and force-fitting operative connection is established between the first anchoring elements and the second anchoring elements (column 2, lines 31-42).  
With regard to claim 8, Guidry discloses, as best understood, that the sealing element (28) of the lower sealing arrangement of the eccentric screw pump is a lamellar elastomeric seal (column 2, line 45, note that the term “lamellar” is considered to mean a “thin layer,” and the o-rings are “thin” as compared to their diameter) and wherein the first anchoring elements are protrusions (i.e. a spline or key, which are each protruding elements) and wherein the second anchoring elements are recesses (i.e. a groove for the spline or key, see column 2, lines 31-42), into which the first anchoring elements engage.  
With regard to claim 9, Guidry discloses that the borehole pump according to one of the foregoing claims, wherein the eccentric screw pump is replaceable (see Abstract, “…while also allowing the downhole pump 10 to be retrieved to the surface while the production tubing string remains in the well”).  
With regard to claim 11, as best understood, Guidry discloses the structure of the pump as discussed above with regard to claim 1.  Guidry further teaches that installation of the pump comprises the following procedural steps:
installing the receiving housing (25 + tubing above nipple 25) at the lower end of the riser pipe (20);
inserting the eccentric screw pump (10) with the upper sealing arrangement (30) and the lower sealing arrangement (28) through the riser pipe (PTS); and
(seals 28 and 30 engage sealing surfaces within the receiving housing) such that the lower sealing arrangement is form- and/or force-fitted to the lower sealing region of the receiving housing and such that the upper sealing arrangement is form- and/or force-fitted to said one of the at least two upper sealing regions of the receiving housing (the sealing arrangements are at least form-fitted to their respective sealing regions, since a “snug” fit is required for sealing and to “prevent leakage” as mentioned in column 3, lines 52-53).  
With regard to claim 12, Guidry discloses the screw pump as discussed above with regard to claim 1.  In addition, Guidry discloses a replacement procedure (see column 5, lines 14-30) comprising the following procedural steps:
uninstalling the first eccentric screw pump (10) from the receiving housing (25 + tubing segment above 25) of the borehole pump;
removing the first eccentric screw pump through the riser pipe (PTS);
inserting a second eccentric screw pump (i.e. the replacement pump or the repaired pump—see column 1, lines 27-42) with a second upper sealing arrangement and a second lower sealing arrangement (the replacement pump is assumed to be of the same structure as the first pump) through the riser pipe (column 5, lines 14-30); and
sealingly arranging the second eccentric screw pump inside the receiving housing between the lower sealing region and one of the at least two upper sealing regions (column 5, lines 14-30) such that the second lower sealing arrangement (28) is (the sealing arrangements are at least form-fitted, or “snugly” fit into the sealing regions, as deformation of the elastomeric seal is needed to create a hydraulic seal and prevent leakage).
With regard to claim 13, Guidry discloses that the at least two upper sealing regions of the receiving housing are configured identically and each include a contact surface for an upper sealing arrangement that is arranged in the upper end region of the eccentric screw pump (the upper sealing regions are the contact surfaces that correspond to each sealing ring 30, and are identical in the sense that they are simply metal surfaces of the same diameter).
With regard to claim 14, the extension (see e.g. numerals 12, 58, and 20 in Fig. 1) is “in the form of” a pipe.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Netzsch Pumpen & Systeme GMBH (WO 2015/124135, hereinafter ‘135) in view of Guidry.
With regard to claim 1, ‘135 discloses a borehole pump comprising:
an eccentric screw pump (1) having at least one stator (16) and at least one rotor (15);
wherein the eccentric screw pump has, in its upper end region, an upper sealing arrangement (28, Fig. 2, and 28, Fig. 5 are both upper sealing arrangements);
a receiving housing (8) having at least two upper sealing regions (i.e. the inner surface of housing 8 that seals with seals 28 in Fig. 2 and in Fig. 5);
wherein the eccentric screw pump is arranged in the receiving housing such that the upper sealing arrangement (28 in Figs. 2 and 5) of the eccentric screw pump is form- and/or force-fitted to one of the at least two upper sealing regions of the receiving housing (the seals 28 are form-fitted into the housing 8 in both upper sealing regions as shown in Figs. 2 and 5).
‘135 fails to disclose the eccentric pump having a lower sealing arrangement at its lower end.  ‘135 also fails to disclose the receiving housing having a lower sealing region, where the lower sealing arrangement is form-fitted into the lower sealing region.
(12) is fitted into a receiving housing (25).  The pump has a lower sealing arrangement (28) that is form-fitted into a lower sealing region (64).  See Fig. 2 of Guidry. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified ‘135 to have the lower sealing arrangement and lower sealing region of Guidry (along with the form-fitted, sealed configuration), in order to provide additional seal around the pump housing, and to force all of the fluid entering chamber 19 of ‘135 to flow through the pump, rather than escaping around the outside surface of the pump housing.
With regard to claim 2, ‘135 and Guidry, in combination, disclose that the at least two upper sealing regions of the receiving housing each have a defined distance from the lower sealing region, which differ from one another (upper sealing region shown in Fig. 2 of ‘135 is farther away from the lower sealing region than upper sealing region shown in Fig. 5).
With regard to claim 3, ‘135 discloses that the at least two upper sealing regions of the receiving housing are configured identically and each include a contact surface for an upper sealing arrangement that is arranged in the upper end region of the eccentric screw pump (the upper sealing arrangements shown in Figs. 2 and 5 are identical, in that they are both smooth cylindrical inner surfaces of housing 8).  
With regard to claim 4, ‘135 discloses that the upper sealing arrangement of the eccentric screw pump comprises a lamellar elastomeric seal (the seals 28 shown in Figs. 2 and 5 comprise vertically thin layers, as compared with their diameter, and are thus considered “lamellar”), such that a form- and/or force-fitting operative connection exists between the lamellar elastomeric seal and one of the at least two upper sealing regions of the receiving housing (the seals 28 are “form-fitted” or “snugly” fitted into the sealing regions, as a tight fit is necessary to form a seal).
With regard to claim 5, ‘135 discloses that the receiving housing is arranged and fastened at a lower end of a riser pipe (45—see also paragraph 0078).
With regard to claim 6, ‘135 discloses that the stator (16) of the eccentric screw pump includes an extension proximate to a top of the stator (see annotated Fig. provided below), such that the upper sealing arrangement of the eccentric screw pump is arranged at an upper end region of the extension (see annotated Fig. below).  

    PNG
    media_image7.png
    804
    672
    media_image7.png
    Greyscale

Figure 6 - Interpretation of the claimed "extension" in the '135 reference.
With regard to claim 7, ‘135 in view of Guidry discloses that the lower sealing arrangement of the eccentric screw pump includes at least one sealing element (numeral 28 of Guidry as imported into ‘135) and first anchoring elements (i.e. the groove into which key 17 fits), the lower sealing region of the receiving housing includes a contact surface for the at least one sealing element arranged in the lower (‘135, as modified by Guidry, also provides a sealing surface on the inside of the housing 8 to seal with seal 28 added from Guidry), and the lower sealing region of the receiving housing includes second anchoring elements (i.e. key 17), such that a form- and force- fitting operative connection is established between the first anchoring elements and the second anchoring elements (the anchoring elements are fit snug enough to prevent rotation of the pump, see paragraph 0080).  
With regard to claim 8, ‘135, as modified, discloses that the sealing element of the lower sealing arrangement of the eccentric screw pump (i.e. seal 28 as imported from Guidry) is a lamellar elastomeric seal (seal 28 of Guidry is elastomeric, and is relatively thin in comparison with its diameter, and is thus “lamellar”) and wherein the first anchoring elements are recesses (i.e. the groove into which key 17 fits, please recall the understanding of the claim reflected in the 112(a) rejection above), and wherein the second anchoring elements are protrusions (i.e. key 17, which protrudes into the groove), which engage into the first anchoring elements.  
With regard to claim 9, ‘135 discloses that the eccentric screw pump is replaceable (paragraph 0018).
With regard to claim 11, as best understood, ‘135 in view of Guidry discloses a procedure for installing a borehole pump at a lower end of a riser pipe (note that the structure of the borehole pump recited in this claim is essentially the same as in claim 1, thus those structural limitations are not repeated here);
said installation including the following procedural steps:
(‘135, numeral 8), at the lower end of the riser pipe (‘135, numeral 45);
inserting the eccentric screw pump with the upper sealing arrangement (28 in Fig. 2 and 28 in Fig. 5 of ‘135 both constitute the upper sealing arrangement) and the lower sealing arrangement (as modified in the proposed combination as discussed above with regard to claim 1, ‘135 contains Guidry’s lower sealing arrangement 28) through the riser pipe (45);
and sealingly arranging the eccentric screw pump inside the receiving housing between the lower sealing region and one of the at least two upper sealing regions such that the lower sealing arrangement is form- and/or force-fitted to the lower sealing region of the receiving housing and such that the upper sealing arrangement is form- and/or force-fitted to said one of the at least two upper sealinq regions of the receiving housing (in the combination of ‘135 and Guidry, ‘135’s upper sealing arrangements 28 are form-fitted into the upper sealing regions as shown in Figs. 2 and 5, and Guidry’s lower sealing arrangement 28 is form-fitted into the landing nipple of ‘135, Fig. 6).
With regard to claim 12, the pump replacement method discussed in paragraphs 0018 and 0023 of ‘135 (and as modified by Guidry to have a lower sealing arrangement), would inherently require the claimed steps, as claim 12 is essentially the reverse of the steps recited in claim 11 (see rejection of claim 11 above). 
With regard to claim 13, ‘135 in view of Guidry discloses that the at least two upper sealing regions of the receiving housing (see the section of tubing that mates with seals 28 in Figs. 2 and 5) are configured identically and each include a contact (i.e. the inner surface of the receiving housing 8 that seals with seals 28) for an upper sealing arrangement (28 in Figs. 2 and 5) that is arranged in the upper end region of the eccentric screw pump (both sealing arrangements 28 are in the upper half of the pump, i.e. the “upper end”: note that the seals 28 are located in the left two segments of Fig. 1). 
With regard to claim 14, the extension (as shown in the annotated illustration above labeled as Figure 6) is in the form of a pipe.  
With regard to claim 15, the at least two upper sealing regions are formed by sealing sleeves, which are separated from one another by a pipe piece (see annotated Figs. below).

    PNG
    media_image8.png
    527
    699
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    709
    706
    media_image9.png
    Greyscale

Allowable Subject Matter
Note that no prior art has been applied to claim 16.  Neither the ‘135 reference nor the Guidry reference discloses the claimed arrangement, in which the receiving housing is configured with two upper sealing regions, such that pumps of different lengths can be inserted into the receiving housing and match up their upper seals with either of the two upper sealing regions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300.  The examiner can normally be reached on MW 10AM - 7:30PM, TThF 9AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E FULLER/           Primary Examiner, Art Unit 3676